 In the Matter of PACIFIC GAS '&` ELEcTRIc COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE, C. I. 0.1Case No. R-274.-Decided April 16, 194..Jurisdiction:electric utility industryInvestigation and Certification of Representatives:existence of question: Com-pany's refusal to accord petitioner recognition in a divisional unit, contendingthat it was bound by Board's finding in original proceedings that a system-wideunit was appropriate and that it could not recognize union until required todo so by the Board ; labor organization making only a small showing indivision found to constitute appropriate unit permitted to withdraw its namefrom ballot if it should so desire by notifying Regional Director within five daysafter'receipt of Direction of Election ; election directed not to be withheld whereoutstanding charges of unfair labor practices against employer do not 'sub-stantially affect employees in the division found to constitute an appropriateunit.UnitAppropriate for Collective Bargaining:divisional unit found appropriatedespite Board's prior determination in'original proceedings that a system-wideunit was appropriate.Practice and Procedure:upon filing of amended petition, scope of unit amendedfrom a system-wide unit (as found appropriate in original proceedings) to adivision-wide unit.Mr. Robert L. CondonandMr. LeRoy Marceau,for the Board.Mr. T. J.'Straub, Mr. J. Paul St. Sure,andMiss Anne McDonald,,of San Francisco, Calif., for the Company.Gladstein, Grossman, MargoliscCSawyer,byof San Francisco, Calif., for the C. I. O.Mr. Richard Seely,of Sacramento,, Calif., for the California Union.Mr. Cha'^le's J. Janigian,of San Francisco, Calif., for the I. B. E. W.Mr. Arthur O. Shepard,of Fresno, Calif., for the W. U. E. U.Miss Melvern R. Krelow,of counsel to the Board.1The originalpetitionwas filed by UnitedElectrical and RadioWorkers of America(C I 0 ) In September 1937 itsname waschanged toUnited Electrical,Radio andMachine Workers ofAmerica.Since July1938,UtilityWorkersOrganizing Committee,C I 0 , has been the successor organizationThe amended'petition filed herein,on August13, 1941, was filed by Utility workersOrganizingCommittee, C: I. 0See 13 N. L. R B268These,organizations are hereinafter severally,called the C. I. O.40 N. L. R B., No. 108591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL DECISIONTHIRD DIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASE ,On October 16, 1937, the National Labor Relations Board, hereinon November 20, 1937, an Amendment to Decision and Direction ofElections,3 in the above-entitled proceeding, providing that an electionby secret ballot be conducted among the physical or outside forces ofthe Company, with certain specific inclusions and exclusions.4Fol-lowing the election by secret ballot, which was conducted during theperiod December 6 to 14, 1937, the C. I. 0.5 filed objections, apetition for a hearing on the objections, and supplemental objectionsto the Regional Director's Intermediate Report on the ballot.Subse-quently the C. I. 0. filed charges and amended charges of unfair laborpractices involving Section 8,(1) of the Act.The representation caseand the case initiated by the filing of charges were consolidated anda hearing was held.On June 14, 1939, a Decision, Order and SecondDirection of Election was issued by the Board.6No election was con-ducted pursuant to this Direction, pending dissipation of the effects ofthe unfair labor practices. In view of our findings hereinafter, weshall order this Direction vacated and set aside.On August 13, 1941, the C. I. 0. filed with the Regional Director forthe Twentieth Region (San Francisco, California) an amended peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees at the East Bay Division, herein calledthe East Bay Division, of Pacific Gas & Electric Company, San Fran-cisco, California, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to-Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On October 17, 1941, the Board, acting pursuant to Section 9(c) of the Act and Article III, Section. 3, of National Labor RelationsBoard Rules and, Regulations-Series 2, as amended, ordered therepresentation proceeding severed from the unfair labor practice23 N 'L R.B. 835.s4 N.L R B 1804The Direction also provided for an election among certain employees of the Company'sstreetcar and motorbus systemThat election has been held and is not now in issueAmalgamated Association of Street,Electric Railway and Motor Coach Employees, LocalDivision No 256,was certified as the representative of the above employees for purposesof collective baigaining pursuant to that election.5 N. L R.B. 310.5See footnote1, supra.613 N. L.R. B. 268. PACIFIC GAS & ELECTRIC COMPrANY'593proceeding and ordered an investigation and authorized the Regional,Director to conduct it and to provide for an appropriate hearing upondue notice.On October 20, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theC. I. 0.; and upon International Brotherhood of Electrical Workers,affiliated with the American Federation of Labor, herein called theI.B. E. W.; California Gas & Electric Employees' Union, herein calledthe California Union ; 7 and Western Utility Employees' Union, hereincalled the W. U. E. U., labor organizations claiming to represent em-ployees directly affected by the investigation.Pursuant to notice, ahearing was held on November 4, 5, 6, 7, 10, 12, and 13, 1941, at SanFrancisco, California, before Robert M. Gates, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the Com-pany, the C. I. O., the I. B. E. W., and the California Union, wererepresented by counsel and participated in the hearing.The attorneyfor and on behalf of Western Utility Employees' Union entered anappearance but thereafter withdrew from the proceeding, on theground that his organization did not have any real interest in the case.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing the Company moved for a dis-missal of the amended petition.For reasons hereinafter stated, themotion is hereby denied.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.7 On August 14 and October 10, 1941,the I B E W filed charges of unfair labor practicesinvolving Section 8(1) and(2) of the Act(Case No xx-C-1048)alleging that the Companyhad dominated and interfered with the formation or administration of the EmployeesWelfaie Committee,the California Union,and the Western Utility Employees'UnionTheBoard issued its complaint dated October 21, 1941,and a hearing was thereafter held,During the course of the hearing stipulations were entered into on December 4 by andbetween the Board,the Company,'the I B. E W , the C I 0 , and the California Union,and on December 23, 1941,by and between the Board and the Employees Welfare Committee,inwhich stipulations it was agreed that the Board might enter an order requiring theCompany to withdraw all recognition from the California Union and the Employees WelfareCommittee and to disestablish completely said unions ; and further requiringthe Com-pany to post notices for a period of 60 days from the date of the Board's approval of thestipulations that the Company would cease and desist from(1) in any manner dominatingor interfering with the administration of the California Union or the Employees WelfareCommittee or contributing support to said unions,and (2)giving effect to any agreemententered into with either union or to any extension,renewal,modification,or,supplementtheretoThese stipulations were approved by the Board on January 5, 1942The Orderapproving these stipulations was served on the' parties on January 6. 1942The remainingcharges of unfair labor practices involving the W. U. E U are presently under considerationby the Board.455771-42-vol 40-38' 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 8, 1941, the C. I. 0., and on December 15, 1941, theI.B. E. W. and the Company filed briefs which the Board has con-sidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe parties stipulated at the hearing that the findings in theBoard's Decision, Order and Second Direction of Election 8 relatingto the business of the Company substantially described the activitiesand operations of the Company at the present time, with the followingadditions: (1) business of the Company and operations of the samecharacter have increased in size or volume; (2) physical propertiesand operations of the San Joaquin Light R Power Company, togetherwith its subsidiary, Midland Counties-Public Service Corporation,have been merged with and taken over by and are now operated _bythe Company as a part of its system.The Board therefore finds and incorporates by-reference herein allfacts found in the prior Decision 9 in the Section entitled "Thebusiness 'of the Company."The Board also finds that the Companyispresently engaged in substantially the same activities and opera-tions, and that said operations have been expanded and enlargedsince 1939, and now include the properties and operations of the SanJoaquin Light ,& Power Company and its subsidiary, Midland Coun-tiesPublic Service Corporation, which the record discloses wereacquired by the Company on January 1, 1939.II.THE ORGANIZATIONS INVOL'vEDUtilityWorkers Organizing Committee is a labor organization affili-ated with the Congress of Industrial Organizations, admitting, tomembership employees of the Company.International Brotherhood of Electrical Workers is a labor organi-zation affiliated ^with the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTIONCONCERNING REPRESENTATIONOn or about August 28, 1941, the C. I. O. requested the Companyto recognize it as the exclusive bargaining representative of theCompany's employees engaged in the "outside forces" of its East BayDivision, with certain specific inclusions and exclusions. -The Com-813 N L R B. 268, at pp 276-281.°13 N. L R. B. 268. PACIFIC GAS & ELECTRIC COMPANY595pany denied the request, on the ground that it was bound by theBoard's previous finding that a system-wide unit is appropriate andthat it could not recognize the C. I. O. until required to do so by theBoard.A statement of a field attorney of the Board, introduced in, evi-dence, shows that a substantial number of employees in the unit here-inafter found to be appropriate have designated the C. I. O. as theirrepresentative for the purposes of collective bargaining.10We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECTOF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEiWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce,and the free flow of commerce.1V. THE APPROPRIATE UNITThe C. I. O. contends that all employees of the Company in its EastBay Division engaged in the outside forces, including outside fieldemployees and workers employed in the generating -stations, sub-stations, gas plants, steam plants, and other shops and plants, but10The field attorney reportedthat the CI0 presented 17 application cards formembership,10 dated later than August 1, 1941,and 7 undated,membership and duesrecords containing 548 names,450 of which show dues payments in August 1941 or subse-quent thereto,62 show dues payments between January 1 and July31, 1941,and 36 showno clues payments during 1941.Of the17 application cards submitted,16 bear apparentlygenuine signatures of persons on theCompany'spay roll of September1941Of the 548names in the membership and dues records submitted,457 are thenames of persons on theCompany's pay roll of September 1941 in the unit alleged by0 to be.appropriateDuring the hearingthe CI0 presentedto theTrial Examiner81 pledgecards,whichwere not checked by him against any pay roll , 36 were datedOctober or November 1941,bearing apparently genuine signatures,9 were dated sinceOctober 24, 1941,bearing appar-ently genuine signatures, 24 were undated,9 were unsigned,1 was a duplicate,and 2 were notin the unitThere are approximately 1,200 employeeson the Company's pay roll of Sep-tember 1941,in the alleged unit3 dated subsequentto August1, 1941, and 8 dated between June and July 1941 ; 4 applicationcards, all dated inOctober 1941;membership roster and dues records containing namesof 535persons in the unit claimed appropriateby it,ofwhich 71were contended to beemployees in the unit claimed appropriateby the C I 0 Of the71 names in the, member-ship roster 62 were shown to have made dues payments subsequent to August1,1941,and 9 between July 1 and 31, 1941. Of the 71 names in the membership roster anddues records, 21 are the names Qf persons on the Company's pay roll of September_1941 inthe unit allegedby the C I 0 fo beappropriateThe membership roster and dues record,the authorization cards and the application cards were not checked against the Com- -pany's pay roll of.September1941,in the unit allegedby the I B. E W.to be appropriatein which unit there are approximately 10,000 employees 596DECISIONS OF NATIONAL I;ABOR RELATIONS BOARDexcluding officials, executive officers, the'sales force. mappers, hydrog-raphers, inspectors, comptometer operators, building service em-ployees, employees in the central warehouse supply depot, repair shop,and laboratory, meter readers, combination meter readers and col-lectors, collectors, estimators, dispatchers, watchmen, and also-super-visory employees above the rank of job foreman, constitute an ap-propriate unit.The I. B. E. W. contends that the unit claimed by the C. I. 0. isnot appropriate and that the appropriate unit is the system-wide unit.It states that a unit of all outside employees in which the Board di-rected^an election in its prior decisions,'with the same classificationsbut expanded to cover the later acquisitions of the Company, consti-tutes an appropriate unit.The Company's position is that the system-wide unit is appropriate;itmakes no contention as to the inclusion or exclusion of particularclassifications of employees.As heretofore stated, the Board in 1937 directed an election amongthose employees of the Company who were engaged in outside orphysical forces, including outside field employees, workers employedin generating stations, in substations, in the gas plants, in the steamplants, and in other shops and plants, and meter readers, combinationmeter readers and collectors, salesmen, collectors, and, estimators, upto and including the rank of job foreman but excluding employeesabove that position.The C. I. 0. gives the following reasons for now seeking a unitof employees of a single division of the Company instead of asystem-wide, unit of employees : (1) It claims that as a result ofunfair labor practices of the Company, and the long-drawn-out con-troversy resulting therefrom, the C. I. 0. has weakened in power,influence, and membership among the employees, and its organizationupon a system-wide basis has been greatly impaired; (2) that theEast Bay Division is functionally independent of the other divisionsand is an appropriate collective bargaining unit; and (3) that sub-stantial self-organization of employees of the Company is present onlyin the East Bay Division.Feasibility of the East Bay Division as a separate bargaining unitThe Company is engaged in the business of generating, buying,transmitting, selling, and distributing electric energy, and of buying,manufacturing, transporting, selling, and distributing gas.The ter-ritory served by the Company is the northern, and central part of113 N L.R. B. 835; 13 N.L. R. B 268.. PACIFIC GAS & ELECTRIC COMPANY597California, an area of more than 100,000 square miles. It is one ofthe largest utility corporations in the United States, and as of Sep-,tember 1941, employed 13,644 employees.The Company's general offices are located in San Francisco, whereits general policies are determined and the executive control of theCompany is centered.For managerial and operating purposes theCompany's system is separated into 13 geographical divisions, with thenumber of employees in the various divisions ranging from 141 to2,041, and a natural gas division which functions throughout the entiresystem.Each division has an administrative head, who is the divi-sionmanager.Each division has its own accounting system forhandling the business done in that' division.The division managersinterview applicants for jobs and make recommendations to the per-sonnel department, which is located in the general office. In emer-gencies, the division managers hire people to work in their divisionswithout first obtaining the approval of the personnel department.Transfers of employees from one division to another are handled bydivisionmanagers without consulting the general office.Divisionmanagers have the authority to discipline and suspend employees intheir division without approval from the personnel department.Di-vision managers handle and have authority finally to settle all minorgrievances.However, employees have the right of appeal to the cen-tral personnel' department.The duties, responsibilities, and func-tions-of employees within each division are principally confined tothat division.The facts above set out with reference to the divisions generallyalso apply to the East Bay Division. The East Bay Division wasestablished in 1920, and its geographical boundary lines have re-mained substantially the same since that time.This division, with1,858 employees, is the second largest in the Company's system. Itis in a thickly populated industrial area and serves 240,074 electriccustomers and 178,780 gas customers.The only division which servesa greater number of gas and electric customers is the San FranciscoDivision.The East Bay Division is 1 of the 4 divisions which donot operate hydroelectric plants for generating power.Most of thedivisions in which the hydroelectric plants are located are in moun-tainous regions with scant population.Their function is chiefly pro-duction of power, while the primary function of the East Bay Divi-sion is distribution of power to customers.Of the local hiring doneby the divisions during the first 9 months of 1941, the number ofemployees hired locally by the East Bay Division was 315, which isgreater than that occurring in- any other division.Although therecord discloses that the East Bay Division is part of the Company'sintegrated utility system, it,is clear from the facts set out above that 598DECISIONSOF NATIONALLABOR RELATIONS BOARDit is a semi-autonomous administrative unit of the system, and thatwithin the framework of the'Company's general policy many phasesof labor relations and personnel matters are handled locally and with-out -reference to the general offices of the Company.The Company contends that collective bargaining on a division basisis not feasible.However, the record discloses that`the Company and,another labor organization presently have an agreement which coversthe outside employees of the,San Joaquin Power Division of the Com-pany.Furthermore, on August 13, 1941, the Company entered intoa collective bargaining. agreement with that organization coveringall clerical employees in that division.P. N. Downing, the Company'svice president and manager,testified that the technical and func-tional operations of that division and of the others do not differ inmaterial respects.We conclude that the East Bay Division can func-tion effectively as a separate unit for the purposes of collectivebargaining.History of labor relations and extentof organization amongemployees of the CompanyThe Company and the I. B.T. W. contend, however, that the Boardshould adhere to its prior decisions in this proceeding directing elec-C. I. 0., on the other hand, points to the fact that from 1937 to 1939the Company engaged in unfair labor practices which remained un-remedied until August 1941, thereby effectively defeating any imme-diate,possibility of establishing collective bargaining on a system-widebasis, and that substantial self-organization of employees now existsonly in the East Bay Division.Between 1905 and 1920 the Company and its predecessors executedcollective bargaining agreements with the I. B. E. W.covering certainclassifications of employees throughout they system who were membersof the I. B. E. W. In 1921, following a strike, all contracts with theI.B. E. W.were terminated,and since then, that-organization hashad no bargainingrelationswith the Company.A few months priorto the first hearing in this proceeding,in 1937, the I. B. E. W. begana vigorous campaign for membership on a comprehensive industrialbasis,attempting to organize clerical as well as outside employees.Atthe time of that hearing the I.B. E. W. claimed 500 members, including25 clerical employees,out of a total of some 10,000 employees.The C.I.O.'s organizational,efforts started in 1933.12As its mem-bership increased it made unsuccessful efforts to bargain with theCompany. In May 1937 it claimed to represent a majority of the12See footnote 1,swpra. IPACIFIC GAS & ELECTRIC COMPANY599Company's outside employees on a system-wide basis, disclosed evi-dence indicating a membership of approximately 2,800, and had estab-lished 10 local organizations, the membership of which was confinedto employees of the Company.The membership was chiefly amongoutside employees, of whom there were approximately 6,000.On May 19, 1937, the C: I. O. filed a petition in the instant -proceed-ing alleging that a question had arisen concerning representationamong outside employees of the Company, excluding office employees.The California Gas and Electric Employees' Union and the I. B. E.'W.were named in the petition' as claiming to represent employees of theCompany.After a hearing, in which all three labor organizationsparticipated, the Board issued its Decision and Direction of Electionon October 16, 1937, providing for a system-wide election among allemployees in "the outside or physical,employees" of the ,Company'Prior to the election, the I. B. E. W. withdrew from theballot,14 andin the ensuing election between the C. I. O. and the California Unionthe latter polled a majority of the votes cast."By reason of the cir-cumstances hereinafter described, no labor organization ;vas 'certifiedas the exclusive bargaining representative of employees as a result ofthat election, and since that election in 1937 the outside ,or physicalemployees have had no collective bargaining relations with the Com-pany, either on a system-wide basis or in any division of the systeminvolved in that election.Immediately after the 1937 election the C. I. O. filed objections tothe Regional Director's Report on the Ballot and a petition for ahearing on objections.The objections alleged'that the Company, hadinterfered with and coerced the employees in their' right to `select'representatives of their own choosing.At the same time'the C. I. 0.embraced its objections in charges of unfair labor practices'within themeaning of Section 8 (1) of the Act, which it filed with the Board.With regard to the unfair labor practices, the Board-issued a complainton August 13, 1938, which alleged, in substance, that the Companyfrom April 1937 to the date of the complaint had interfered with -theself-organization of its employees and their freedom of choice of rep-resentatives for collective bargaining by various and sundry acts,which included, among others, making known to its employees theCompany's opposition to the C. I. 0., its disapproval of membershiptherein, by its employees, and its approval of the California Union'3 3 N L R B 835----144 N L R B 180'b California Union won by a vote of 3,550 to 2,254. The election results showed in partthe following :CaliforniaUnion------------------------------------------------3,,550C I 0-----------------------------------------------------2,254,Neither --------------- =----------------------------------------126Challenged------------------------------------------------------982 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a representative of the employees for purposes of collectivebargaining.Upon further proceedings in conformity with the Act, the Boardfound that the employees had not been afforded an'opportunity tochoose representatives free from intimidation, coercion, and interfer-ence on the part of the Company, and that, therefore, the election of1937 was null; void, and of no effect, and directed a new election be heldat some future date to be determined by the Board after the, effects ofthe unfair labor practices had been dissipated. In the complaint casethe Board issued its decision predicated upon findings of 8 (1) ascharged and ordered the respondent to cease and desist therefrom.',,Upon the Company's refusal to comply with the Board's order, theBoard petitioned the Circuit Court of Appeals for the Ninth Circuitfor enforcement.The Board's order was enforced by the CircuitCourt of Appeals on May 13, 1941, inNational Labor Relations Boardv.Pacific Gas c Electric Company.17Compliance by the Companywith that order of the Board was not effected until some time inAugust 1941.In that month the International Brotherhood of Electrical Workershad filed charges 1, of unfair labor practices within the meaning ofSection 8 (1) and (2) of the Act (Case No. XX-C-1048) alleging thatthe Company had dominated and interfered with the formation oradministration of the Employees Welfare Committee, the CaliforniaGas and Electric Employees' Union, and the Western Utility Em-ployees Union.The Employees Welfare Committee and the Cali-fornia Gas and Electric Employees' Union were alleged to be function-ing in all territorial divisions in the Company's system and, therefore,to be interfering with all employees throughout the system in theexercise of their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.West-ern Utility Employees Union, however, was alleged tq be operatingonly in one territorial division of the Company, namely, the San Joa-quin Power Division.After the Board issued its complaint embracingthese allegations, stipulations were entered into by the Company, theI.B. E. W., the C. I. 0., the California Union, and the Board, onDecember 4, 1941, and by the Employees Welfare Committee and theBoard on December 23, 1941, settling the unfair labor practices relat-ing to the California Union and the Employees Welfare Committee.The stipulations provided for the dissolution and complete disestab-3913 N L R B 268.37118 F. (2d) 780.v These charges were filedon August 14 and October 10, 1941. PACIFIC GAS & ELECTRIC COMPANY601lishment of the California Union and the Employees Welfare Com-mittee, and for the posting of notices, to remain posted for a period of60 days, stating that the Company would cease and desist from (1) inany manner dominating or interfering with the administration of theCalifornia Union or the Employ, 's Welfare Committee or contribut-ing support to said organizations, and (2) giving effect to any agree-ment entered into with either organization or to any extension,renewal, modification, or supplement thereto.19The Company postednotices on March 16, 1942, in compliance with the stipulation and theposting period will therefore expire on May 15, 1942.The remainingcharges of unfair labor practices involving only the Western UtilityEmployees Union are presently pending before the Board.From the foregoing facts, it is clear that from April 1937 until June1939 the Company had been engaging in unfair labor practices on asystem-wide basis, which were unremedied until August 1941, and inother conduct from which the Company in December 1941 agreed tocease and desist. Its employees have been interfered with, restrained,and coerced in the exercise of their rights to self-organization and toform, join, and assist labor organizations.Although both theI.B. E. W. and the C. I. O. have attempted to organize the outsideemployees on a system-wide basis, neither has been successful indoing so. In 1937, the I. B. E. W. had approximately 500 membersthroughout the system. In November 1941, it was able to show amembership of only 535 among the approximately 10,000 in thesystem-wide unit it contends to be appropriate.' In May 1937 theC. I. O. apparently had some 2,800 members and 10 locals among 6,000outside employees throughout the system.During the succeedingyears,while the Company was engaging in unfair labor practiceswhich were unremedied until August 1941, the record discloses thatthe membership of the C. I. O. substantially decreased and a numberof its locals "folded up."Only in the East Bay Division has theC. I. O. been able to maintain a substantial membership.We aresatisfied and find that the long unremedied unfair labor practices ofthe Company have contributed both to the collapse of the C. I. O. asa system-wide employee organization and to the failure of theI.B. E. W. during the past 4 years to make substantial membershipgains among employees throughout the system.We have previously had occasion to point out that a prior deter-mination of.the unit appropriate for the purposes of collective bar-19The collective bargaining contract between the Company and the California Union cov-ered only clerical employees of the Company, and specifically excluded all outside employeesand all classifications previously included in the Board's prior Decisions and Directions ofElection(3 N L R B.835; 13 N L R B 268). 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining is not necessarily controlling 20 and that upon a materialchange in circumstances we will depart from our earlier determi-nation .21Turning to consideration of the contentions of the parties in thelight of the foregoing principle, we observe, first, that whatevermay earlier have been the situation, no employee self-organizationof any consequence now exists on a system-wide basis. The C. I. O.has disclosed evidence of substantial, membership in the East BayDivision, indicating the present desire of those employees to securethe benefits of collective bargaining.The I. B. E. W., contendingthat only a system-wide unit is appropriate, has made a showingof membership which is wholly insufficient to support a contentionthat employees throughout the system presently desire to bargainon a system-wide basis.-We note that only the California Union has ever demonstrated itsrepresentation of a majority of the employees in the system.Thatunion has since been disestablished by the Company pursuant to stipu-lation.True the C. I. O. once commanded the allegiance of a substan-tial number of the system's employees.That union now seeks merelyto be permitted to demonstrate that it has held the allegiance of a-coherent group within the system.The I. B. E. W., alone, has neverachieved a substantial membership among system employees, and italone, of the labor organizations involved seeks to invoke a rule ofstare decisis.To grant the contention of the Company, whose unfairlabor practices must be deemed to have contributed to the impairmentof the C. I. O.'s representation on a system-wide basis, and the conten-tion of the I. B. E. W. which has never, in the years iii question,achieved a substantial representation of employees on that basis, wouldbe to deny the only employees at present in a position to bargain col-lectively, those in the East Bay Division, an opportunity to exercisethe rights guaranteed them in the Act, and would compel them to waituntil such time as the employees in the other 12 territorial divisions ofthe Company may organize themselves in substantial numbers.Webelieve that the purposes of the Act are best effectuated by renderingcollective 'bargaining an immediate \possibility wherever the circum-stances indicate that it is feasible to do so., 20Matter of Pacific Greyhound LinesandAmalgamated Association of Street, Elect? ioRailway and Motor Coach Employees of America, 9 N.L R B 557, 573-57421 See for examplePost-Standard CompanyandSyracuse Mailers Union, Local No. 73,39 N. L. it. B. 1308 See alsoMatter of Jones & Laughlin Steel Corporationand Na-tionalOrganizationMasters,Mates & Pilots of America, Local No 25, Affiliated withthe American Federation of Labor,37 N. L. it. B. 366;Matter of International Nickel Co.,Inc.andSquare' Deal Lodge No.' 40, Amalgamated Association of Iron, Steel, and TinWorkers of North America, Through Steel Workers Organizing Committee,'7 NL it. B:46;Matter of Hoffman BeverageCo. andInternational Brotherhood of'Firemen and Oilers,Local##55, 8 N. L. R B. 1367;Matter of Wilson and Co , IncandInternational Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers of America, Local #202, affiliatedwith the A F. of L,25 N. L R B- 938. PACIFIC GAS & ELECTRIC COMPANY603In view of the fact that the East Bay Division can function effec-tively as a separate unit for'the purposes of collective bargaining andsubstantial self-organization among the employees is at present limitedto that division, principally because of the Company's past conduct, weconclude that a unit confined to the employees of the East Bay Divisionis appropriate for the purposes of collective bargaining.Classifications of employees in issueIn its prior decisions the Board included in the system-wide unit ofoutside field employees, workers employed in generating stations, sub-stations, gas plants, steam plants, and other shops and plants, meterreaders, combination meter readers and collectors, collectors, salesmen,and estimators, up to and including the rank of job foreman, andexcluding only, employees above the rank of job foreman and clericalemployees.-The C. I. 0. contends that the following classifications, which werenot previously excluded from the system-wide voting unit should nowbe excluded from a unit limited to the East Bay Division, on theground that they are "white collar workers," that they do not workwith tools and, are not "physical" employees : the sales force, mappers,inspectors,meter readers, collectors, combination meter readers andcollectors, estimators, dispatchers (none on the East Bay Division payroll), hydrographers (none in the East Bay Division), watchmen, andbuilding service employees.There has been no change in the duties ofthese employees since the Board's previous decision, and we shall there-fore include in the unit those classifications which are employed in the.East Bay Division:The C. I. 0. further contends that the central warehouse, supplydepot, repair shop, and laboratory in Emeryville, California, locatedgeographically in the East Bay Division, are not attached to the EastBay Division and therefore that employees engaged in those opera-tions should be excluded from the unit.The central warehouse, sup=ply depot, repair shop, and laboratory serve the entire system of theCompany and are not a part of any, division.We shall thereforeexclude them from the unit.22The parties agreed that comptometer operators should be excludedfrom the unit, and we will exclude them from the unit.We find that all employees in the outside forces of the Company inits East Bay Division, including outside field employees up td the rankof job foreman, workers employed in the generating stations, substa,tions, gas plants, steam plants, and other shops and plants, and meterreaders, combination meter readers and collectors, collectors; salesmen;C^ SeeThe,Westei n Union Telegraph CompanyandThe Comununicatsons Guald, et at,39N. L R. B 287, 604DECISIONS OF NATIONALLABOR RELATIONS BOARDestimators,mappers, inspectors,watchmen. and building serviceemployees, but excluding officials, executive officers, comptometer op-erators, clerical and office employees, employees above the rank of jobforeman, and employees of the central warehouse, supply depot, repairshop, and laboratory located in Emeryville, California, constitute aunit appropriate for purposes of collective bargaining.We furtherfind that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bargain-ing and will otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESSince the Board's Second Direction of Election, issued on June 14,1939, is outstanding, we shall order it vacated and set aside.Counselfor the I. B. E. W. stated in the record in the instant case that becauseof the pending charges of unfair labor practices, a fair election cannotbe held.We have previously pointed out that the Company has dises-tablished the California Union and the -Employees Welfare Coln- -mittee, and has otherwise complied with the stipulations of December4 and 23, 1941, designed to remedy all unfair labor practices affectingthe East Bay Division.The I. B. E. W. was a party to the stipula-tion of December 4, 1941.The remaining charges of unfair laborpractices relate to theW. U. E. U., the operation of which is limitedto the San Joaquin Power Division of the Company.We are of theopinion that the outstanding charges 'do not substantially affectemployees in the East Bay Division, and that there is no reason forwithholding our Direction of Election.23Even though the I. B. E. W.has made only a small showing in the East Bay Division, we shall,nevertheless, provide it a place on the ballot. If, however, within 5,days after the receipt of this Direction of Election, the I. B. E. W.does not desire to appear upon the ballot and' notifies the RegionalDirector to that effect, its name shall be omitted from the ballot.2'Wefind that the question concerning representation which has arisen canbest be resolved by an election by secret ballot among the:employees.inthe' appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.Since, in the absence of waiver by both labor organizations, no electionshould be held until compliance with the above-described stipulationhas been completed on May 15, 1942, we shall direct that the electionbe held as early as possible within the thirty (30) day period followingthat date."SeeThe Western Union Telegraph CpmpanyandAmerioan Federation of Labor, Com-tmereial Telegraphers Union, 30 N.L.R. B. 1169.24 Since the California Union has been dissolved and completely disestablished,we shallnot place it on the ballot. PACIFIC GAS & ELECTRIC COMPANY605Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.,A question affecting commerce has arisen concerning the repre=sentation of employees at the East Bay Division of Pacific Gas &Electric Company, Saii Francisco, California, within the meaning ofSection 9 (c) and Section 2.(6) and (7) of the Act.2.All employees in the outside forces of the Company in its EastBay Division, including outside field employees tip to the rank ofjob foreman, workers employed in the generating stations, substations,gas plants, steam plants, and other shops and plants, and meter read-ers, combination meter readers and collectors, collectors, salesmen,estimators, mappers, inspectors, watchmen, and building service em-ployees, but excluding officials, executive officers, comptometer opera-tors, clerical and office employees, employees above the rank of jobforeman, and employees of the central warehouse, supply depot, repairshop, and laboratory located in Emeryville, California, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as'part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pacific Gas & Electric Company, San Francisco, California, atitsEast Bay Division, an election by secret-ballot shall be conductedas early as possible within the thirty (30) day period following May15, 1942, under the direction and supervision of the Regional Directorfor the Twentieth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all employees in the outsideforces of the Company in its East Bay Division, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including outside field employees up to the rank of fore-man, workers employed in the generating stations, substations, gasplants, steam plants, and other shops and plants, and meter readers,combination meter readers and collectors, collectors, salesmen, esti-mators, mappers, inspectors, watchmen, building service employees,0 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDand employees who did not work during such pay-roll period be-cause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingofficials, executive officers, comptometer operators, clerical and officeemployees, employees above the rank of job foreman, employees of thecentral warehouse, supply depot, repair shop, and laboratory locatedin Emeryville, California, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented for the purpose of collective bargaining by Utility WorkersOrganizing Committee, C. I. 0., by International Brotherhood ofElectricalWorkers, affiliated with the American Federation of Labor,or, by neither.ORDERUpon the basis of the above findings of fact and conclusions of law,the National Labor Relations Board hereby orders that the SecondDirection of Election issued by the National Labor Relations Board onJune 14, 1939, be, and it hereby is, vacatedand set aside.Mr. WrM. M. LEISERSON took no part in the consideration of the aboveSupplemental Decision Third Direction of Election and Order. In the Matter of PACIFIC GAS AND ELECTRIC COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE C. I. O.Case No. R-274AMENDMENTTOSUPPLEMENTAL DECISION AND THIRD DIRECTIONOF ELECTIONMay 11, 1942On April 16, 1942, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision, Third Directionof Election and Order in the above-entitled proceeding.'The Boardincluded in the unit therein found to be appropriate for the purposesof collective bargaining the rank of job foreman, on the basis thatthis classification, among others, had been so included by the Boardin prior decisions.2The Board, upon further consideration, observesthat employees in this category were found by it in Case No. C-1003to have engaged in activities in connection with an election directedby the Board, constituting interference with the rights of employeeswithin the meaning of Section 8 (1) of the National Labor RelationsAct.In view of such activities on their part, and in view of thefact that the employees in this category unquestionablyexercise adegree of supervisory authority, the Board is of the opinion thatthey should be excluded from the unit,' and from participation inthe election to be held.'140 N L R B 6072 3 N L R B,835; 13 N. L. R B 268313 N L R B 268S SeeMatterof Swift &CompanyandAmalgamated Meat Cutters and Butcher Workmenof Noith America, Local 172,affiliatedwith the American Federation of Labor,30 N LR B 550MatterofConsumersPower CompanyandInternationalBrotherhood ofElectricalWorkers, Local876,10 N L. R B 780;Matterof Jones Lumber Company,etalandLumber and SawmillWorkers Union, Local2897,chartered -by UnitedBrother-hood of Carpenters and Joinersof America,affiliated with theAmericanFederation ofLabor,et al,12 N L R. B 209;Matter of Ford MotorCompanyandUnited AutomobileWorkers of America, Local No32.;,23 N L R B 342.5In theMatterofWesternUnion Telegraph CompanyandAmerican Federation ofLabor, Commercial Telegraphers'Union,33N L R B 183, the Boardheld : "Emn-ployeeswhoare ineligibleto votein theelection becauseof their supervisory dutiesshould not participate in electioneering even though they are eligible to belong to, and dobelong to one or another of the unions on the ballot."40 N. L. R. B., No. 10Sa.-607 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board hereby amends its finding as to the appropriate unitissued April 16, 1942, to read as follows :All employees in the outside forces of the Company in itsEast Bay Division, including outside field employees,workersemployed in the generating stations,substations,gas plants,steam plants, and other shops and plants and meter readers,combination meter readers and collectors,collectors,salesmen,estimators,mappers, inspectors,watchmen, and building serviceemployees,but excluding officials, executive officers, comptometeroperators,clerical and office employees, employees of the rankof job foreman and above the rank of job foreman,and employeesof the central warehouse,supply depot, repair shop,and labo-ratory located in Emeryville,California,constitute a unit ap-propriate for purposes of collective bargaining.The Board hereby amends its Direction of Election issued April16, 1942, by deleting the expression"up to the rank of foreman"where it appears therein, and by inserting,in the list of exclusionsfrom eligibility to vote, after the words"clerical and office employees,"the words"employees of the rank of job foreman and above the rankof job foreman."MR. WM. M.LEISERSON took no part in the consideration of theabove Amendment to Supplemental Decision and Third Direction ofElection.1